Citation Nr: 0938359	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for fees paid for the Georgia Bar examination, taken in 
February 2008.

2.  Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for fees paid for the Law School Admission Test (LSAT), 
taken in October 2003.

3.  Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for fees paid for the Multistate Professional 
Responsibility Examination (MPRE), taken in November 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to February 
2004. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2008 decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied reimbursement for 
the Georgia Bar examination, LSAT, and MPRE.  

In June 2009 the Veteran testified before the undersigned 
Veterans Law Judge sitting at the Albuquerque, New Mexico RO.  
A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Georgia Bar examination is required under State law 
or regulation for an individual to enter the legal 
profession; it is offered by a State, or a political 
subdivision of a State.

2.  The Veteran took the LSAT in October 2003; prior to 
December 10, 2004, educational assistance benefits were not 
available under Chapter 30 for reimbursement of national test 
fees.  

3.  The Veteran filed an application for reimbursement of a 
national test fee for the MPRE in June 2008, more than one 
year after the date of that test.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of fees paid for the 
February 2008 Georgia Bar examination are met.  38 U.S.C.A. 
§§ 3452, 3689 (West 2002 & Supp. 2009).

2.  The criteria are not met for entitlement to reimbursement 
for payment of educational assistance benefits under Chapter 
30, Title 38, United States Code, for fees paid for the LSAT, 
taken in October 2003.  38 U.S.C.A. § 3452(b) (West 2002 & 
Supp. 2009).  

3.  The criteria are not met for entitlement to reimbursement 
for payment of educational assistance benefits under Chapter 
30, Title 38, United States Code, for fees paid for the MPRE, 
taken in November 2006.  38 C.F.R. § 21.7131 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

Given the favorable disposition of the claim for 
reimbursement for payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for the 
Georgia Bar examination, taken in February 2008, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

In regard to the claims for reimbursement for the LSAT and 
MPRE, as will be explained below, the Board finds that the 
law, and not the evidence, is dispositive in these claims.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed). 
Therefore, the Board finds that no further action is 
necessary under the VCAA because it is the law, not the 
evidence that is dispositive in regard to these claims.


Factual Background

In April 2004, the Veteran filed a VA Form 22-1990 
(Application for Educational Benefits), indicating that she 
would be beginning law school studies for a Juris Doctor 
degree in August 2004.  In an undated letter, the RO informed 
the Veteran that a Certificate of Eligibility under the 
Montgomery GI Bill Active Duty (Chapter 30) program had been 
processed.  

In June 2008, the Veteran filed a VA Form 22-0803 
(Application for Reimbursement of Licensing or Certification 
Test Fees) for the Georgia Bar examination.  She indicated 
that the total expense for the examination was $573.  In the 
remarks section of this form, she reported that $450 was for 
the Certification of Fitness, which was required to sit for 
the Georgia Bar examination, $75 was the fee paid for the 
essay portion of the examination, and $48 was the fee paid 
for the multiple choice portion of the examination.  She 
included documentation of these expenses.  

The Veteran also submitted a copy of a May 2008 letter from 
the Supreme Court of Georgia, Office of Bar Admissions, 
informing her that she had achieved a passing grade on the 
Georgia Bar examination, and, since there was documentation 
that she met the ethics requirement and had been awarded the 
first professional degree in law, a certificate of 
eligibility for admission to the practice of law was 
enclosed.  The letter went on to advise the Veteran that 
enrollment with the State Bar of Georgia was mandatory before 
beginning practice.  The May 2008 certificate of eligibility 
states that the Veteran had satisfied all of the requirements 
governing admission to the practice of law, and was eligible 
for admission to the practice of law in Georgia.  

In June and July 2008, she also submitted VA Forms 22-0810 
(Application for Reimbursement of National Test Fee) for the 
MPRE and LSAT, respectively.  She reported that she took the 
MPRE in November 2006, and that the expense was $55.  She 
indicated that she took the LSAT in October 2003, and that 
the expense was $99 for registration, $108 for the 
examination fee, and $30 for score reporting.  She included 
documentation for these expenses.    

The RO denied the claim for reimbursement of the Georgia Bar 
examination on the basis that the examination was not a 
license or certification (credential) test approved for VA 
reimbursement.  The RO denied the claims for reimbursement 
for the MPRE and LSAT on the basis that the claims for 
reimbursement were filed more than one year after she took 
the examinations.  

Analysis

A.  Georgia Bar Examination

Reimbursement may be paid for fees associated with licensing 
and certification examinations under Chapter 30 educational 
assistance benefits if the examination in question satisfies 
the requirements of 38 U.S.C.A. § 3689 (West 2002 & Supp. 
2009).  See 38 U.S.C.A. §§ 3032, 3452 (West 2002 & Supp. 
2009).  

Section 3689(b)(1) provides that a test is approved if: A) 
such test is required under Federal, State, or local law or 
regulation for an individual to enter into, maintain, or 
advance in a particular vocation or profession, or B) the 
Secretary determines that the test is generally accepted as 
attesting to a level of skill required to qualify to enter 
into, maintain, or advance in employment in a particular 
vocation or profession.  Section 38 U.S.C.A. § 3689(b)(2) 
provides that a licensing or certification test offered by a 
State, or a political subdivision of a State, is deemed 
approved by the Secretary. 

The Veteran filed her Georgia Bar examination application and 
fee with the Office of Bar Admissions of the Supreme Court of 
Georgia.  Based on the May 2008 letter from the Supreme Court 
of Georgia, and the certificate of eligibility, the Board 
finds that the bar examination is required under Federal, 
State, or local law or regulation for an individual to enter 
into, maintain, or advance in employment in a predetermined 
and identified vocation or profession, in this case, the 
practice of law.  As such, the Board finds that the Veteran 
is entitled to reimbursement of the February 2008 Georgia Bar 
examination fee.

B.  LSAT

On December 10, 2004, Congress enacted the Veterans Benefits 
Improvement Act of 2004, Pub. L. 108-454, 118 Stat. 3598 
(2004).  Section 106 expanded the definition of a "program 
of education" to include "national tests for admission to 
institutions of higher learning or graduate schools (such as 
the... Law School Admission Test (LSAT)."  This amendment 
contained no express effective date, and it is presumed that 
the amendment took effect on the date of its enactment.  See 
Allin v. Brown, 6 Vet. App. 207, 211 (1994).  As such, the 
Board can only apply the liberalizing amendment of 38 
U.S.C.A. § 3452(b) effective December 10, 2004.  See 38 
U.S.C.A. § 5110(g); VAOPGCPREC 7-2003 (Nov. 19, 2003).

The aforementioned makes clear that, prior to December 10, 
2004, education benefits for reimbursement for national 
tests, such as the LSAT, were not available under Chapter 30.  
See RPO Education Letter, 22-06-07 (June 2, 2006).  In regard 
to the claim for reimbursement for the LSAT, the Veteran is 
seeking reimbursement for a national test that was taken 
before Chapter 30 benefits were expanded to include national 
tests.  Based on the foregoing, the Board finds that the 
Veteran is not entitled to educational benefits under Chapter 
30, for the LSAT taken in October 2003.  See RPO Education 
Letter, 22-06-07.  

As the disposition of this claim is based on the legal 
authority relating to payment for national test fees, and not 
the facts of the case, the claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  MPRE

In regard to the claim for reimbursement for the MPRE, the 
Board notes that, generally, a veteran who is eligible under 
the Montgomery GI Bill (MGIB) is entitled to 36 months of 
educational assistance, which must be used within 10 years of 
discharge from active duty.  38 U.S.C.A. §§ 3013, 3031.  

However, VA regulations, specifically 38 C.F.R. § 21.7131, 
state that when an eligible service member enters or reenters 
into training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows: (1) If the award is the first award of 
educational assistance for the program of education the 
service member is pursuing, the commencing date of the award 
of educational assistance is the latest of: (i) The date the 
educational institution certifies under paragraph (b) or (c) 
of this section; (ii) One year before the date of claim as 
determined by § 21.1029(b); (iii) The effective date of the 
approval of the course; or (iv) One year before the date VA 
receives approval notice. 38 C.F.R. § 21.7131(a) (2009).  

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

The Veteran took the MPRE in November 2006.  In June 2008, 
she filed an application for reimbursement of this test fee.  
Therefore, the test was taken more than one year prior to the 
date of the Veteran's claim for reimbursement of that fee.  
As such, the Board finds that the Veteran is not entitled to 
reimbursement.  See 38 C.F.R. § 21.7131(a).  Simply stated, 
the Veteran is not entitled to payment for a national test 
taken more than one year prior to the date of her 
application.  See Policy Advisory:  One-Year Rule - L&C and 
National Tests (March 19, 2008).  

The Board has considered the Veteran's argument, made in her 
August 2008 notice of disagreement, that, under 38 U.S.C.A. 
§ 3013(a), she is entitled to 36 months of educational 
assistance benefits and that, under 38 U.S.C.A. § 3031(a), 
she is entitled to such benefits for a 10 year period 
beginning on the date of her discharge.  While the Veteran is 
correct that, as noted above, the pertinent statutes provide 
for 36 months of educational assistance benefits, to which a 
Veteran is generally entitled for a 10 year period beginning 
on the date of her discharge, the pertinent regulation, 
nevertheless, requires that a claim for reimbursement be 
filed within one year after taking the test for which she is 
seeking reimbursement.  

The Board has also considered the Veteran's argument, 
advanced in her February 2009 substantive appeal, that she 
has a contract with the Federal government for 36 months of 
educational benefits, and that imposition of time limits 
outside of her enlistment agreement is a breach of contract.  
As discussed above, there is no dispute that the Veteran is 
entitled to 36 months of educational assistance benefits, and 
the denial of reimbursement for the MPRE does not impose time 
limits on those benefits.  Rather, the claim for 
reimbursement of the MPRE testing fee is being denied because 
the claim for that benefit was not timely filed.  

As to the argument raised during her June 2009 hearing, that 
there was no one year time limit to file a claim listed in 
her contract for the Montgomery G.I. Bill or in the governing 
statute, and that the regulation put the government in direct 
breach of contract, the fact that the Veteran may not have 
been aware of the one year time limit within which to file 
her claim does not create an exception to the regulation.  
See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).   In 
Morris, the Court noted that the United States Supreme Court 
had recognized that persons dealing with the United States 
government were charged with knowledge of federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris, 1 Vet. App. at 260.  

Moreover, there is no statutory or regulatory provision for 
any exceptions to the filing requirements that apply to this 
case, and there is no document which can be considered as an 
informal claim for reimbursement for the MPRE filed earlier 
than June 2008.  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the Veteran Chapter 30 
educational assistance benefits for testing taken prior to 
one year prior to receipt of the application for such 
benefit.  Therefore, the Board finds that the claims for 
reimbursement for payment of VA educational assistance 
benefits for the MPRE, taken in November 2006, must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


ORDER

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for fees paid for the Georgia Bar examination, taken in 
February 2008, is allowed.


Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for fees paid for the LSAT, taken in October 2003, is 
denied.

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for fees paid for the MPRE, taken in November 2006, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


